Citation Nr: 1725751	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, prior to May 27, 2015, for right knee meniscectomy with degenerative joint disease.

2.  Entitlement to a rating in excess of 30 percent, on and after July 1, 2016, for a right knee disability, status post total right knee arthroplasty.

3.  Entitlement to a rating in excess of 10 percent for left knee instability.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

These matters were before the Board in January 2015, at which time they were remanded for additional development.  Additionally, prior to the claims being remitted to the Board for further appellate review, the RO issued an August 2015 rating decision wherein it granted a total (100 percent) rating for total right knee arthroplasty, effective from May 27, 2015, through June 2016, after which a 30 percent rating was prospectively assigned.  The Board subsequently modified the claims on appeal to reflect these decisions.

In August 2016, the Board determined that the July 2009 rating decision is the rating decision on appeal with respect to the Veteran's right knee meniscectomy with degenerative joint disease increased rating claim as the Veteran submitted a new claim within one year of this decision.  Moreover, the Board remanded the issues on appeal for further development.  After further development, the issues on appeal are ready for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Prior to May 27, 2015, the Veteran was receiving the highest schedular rating for a right knee cartilage injury characterized by pain and effusion.  A right knee disability characterized by evidence of mild recurrent subluxation or recurrent instability has not been shown. 

2.  Prior to May 27, 2015, the Veteran had right knee arthritis with painful motion; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees has not been shown. 

3.  Since July 1, 2016, the Veteran's right knee disability has been characterized by pain and some difficulty walking; severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees or nonunion of the tibia and fibula, with loose motion, requiring a brace, has not been shown.

4.  The Veteran's left knee disability was characterized by pain, weakness, stiffness, arthritis, and some limitation of motion; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, and instability that is "moderate" in nature has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating for a right knee disability, prior to May 27, 2015, based on instability or injury to the cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5257, 5258, 5259 (2016). 
2.  The criteria for a 10 percent rating, but no more, for a right knee disability, prior to May 27, 2015, based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260, 5261 (2016). 

3.  The criteria for a rating in excess of 30 percent for a right knee disability, status post total knee arthroplasty, since July 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.7la, Diagnostic Codes (DC) 5055 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability based on instability or injury to the semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes (DC) 5257, 5258, 5259 (2016).

5.  The criteria for a 10 percent rating, but no more, for a left knee disability based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his bilateral knee disabilities which cause significant limitations with his daily activities.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Knee Disability

In this case, the Veteran's right knee disability has been assigned a disability rating of 20 percent rating prior to May 27, 2015 under 38 C.F.R. § 4.71a, DC 5258 (addressing injuries to the semilunar cartilage).  However, the Board notes that this is the highest rating allowable for injuries to the semilunar cartilage under DC 5258, therefore a rating in excess of 20 percent is not warranted for this disability on a schedular basis.

Next, the Board has considered whether a separate rating is warranted based on either instability or range of motion.  First, in order to warrant a separate rating based on instability, the evidence must show slight symptoms of recurrent subluxation or lateral instability (10 percent under DC 5257).  See 38 C.F.R. § 4.71a.

Based on the evidence, the Board determines that a separate compensable rating is not warranted based on instability.  Specifically, during a VA examination in July 2009, the Veteran reported pain, stiffness, weakness, and instability in his right knee which affected his ability to walk and stand.  While there were signs of crepitus and pain, the examiner did not find joint instability.  Similarly, at a VA examination in October 2010, the Veteran stated that he had intermittent right knee pain that was worse after walking.  On examination, there were no signs of joint instability, including dislocation or subluxation.  

In December 2012, the Veteran's VA treatment records did not report any signs of instability.  Further, while the Veteran reported right knee instability in June 2014, the records indicate that the Veteran did not have any evidence of instability with negative Lachman's, valgus stress, anterior/posterior drawer, and McMurray tests.  In April 2015, the VA treatment records reflected that while the Veteran had medial and joint line tenderness, his ligaments were "stable."  Moreover, while the Veteran reported that his right knee pain and weakness has worsened which requires the use of a knee brace during a VA examination in April 2015, the examiner noted that he did not have instability upon testing.  

As a result, given the lack of instability symptoms, the Board concludes that a separate compensable rating based on instability for the right knee during this period is not warranted.  

Next, the Board considers whether a separate compensable rating is warranted for the Veteran's right knee disability based upon limitation of motion.  As an initial matter, the Board determines that a 10 percent rating, but no more, is warranted based on limitation of motion.  Specifically, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion, even in cases where actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, in this case, the Veteran has been diagnosed with right knee arthritis.  See also 38 C.F.R. § 4.71a, DC 5003 (2015).

However, a rating in excess of 10 percent is not warranted.  Specifically, in order to warrant an increased rating in the right knee based solely on limitation of motion or traumatic arthritis, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a (2016).

Here, in a July 2009 VA examination, the Veteran reported pain and tenderness with flare-ups during activity.  The Veteran's right knee range of motion was flexion to 120 degrees and extension to 0 degrees with pain on motion.  There was no ankylosis or loss of function following repetitive testing.  During an October 2010 VA examination, the Veteran indicated that he had right knee pain with activity that has progressively worsened.  His right knee range of motion was 125 degrees flexion and 0 degrees extension with pain on motion without any evidence of ankylosis.  No loss of function was noted after repetitive testing.  At an April 2015 VA examination, the Veteran was able to extend his left knee to 0 degrees, and flex to 90 degrees.  The examiner noted pain on motion and weight bearing, but with no functional loss.  Ankylosis was not documented.  

Moreover, during this time period, the Veteran's private treatment records do not support a rating in excess of 10 percent based upon limitation of motion.  Specifically, the Veteran's April 2015 VA treatment records report that the Veteran had right knee pain with a range of motion with flexion to 120 degrees and extension to 5 degrees.  Additionally, while the Veteran had a diagnosis of arthritis, there was no objective medical evidence that the Veteran had occasional incapacitating episodes.  

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain and weakness in his right knee during motion and activity, it does not appear that his pain results in additional functional loss, and thus these complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

In May 2015, the Veteran underwent a right total knee arthroplasty.  Accordingly, in an August 2015 rating decision, a temporary total disability rating was granted for convalescence from May 27, 2015 to July 1, 2016, where he was then ultimately assigned a 30 percent rating under Diagnostic Code 5055 (addressing residuals of a prosthetic knee replacement).  Under this diagnostic code, a 100 percent disability rating is warranted for a period of one year after the replacement followed by a minimum 30 percent rating from that point forward.  

As such, the only issue for consideration is whether a rating in excess of 30 percent is warranted for the period since July 1, 2016.  Under DC 5055, a 60 percent rating is warranted when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  However, intermediate ratings between 30 and 60 percent may also be assigned by analogy if evidence shows that such a rating is warranted under DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055 (2014). 

Thus, in order to be entitled to a rating in excess of 30 percent since July 1, 2016, the evidence must show:
* Chronic residuals consisting of severe painful motion or weakness in the affected extremity (60 percent under DC 5055); 
* Ankylosis of the knee in flexion between 10 and 20 degrees (40 percent under DC 5256); 
* Limitation of extension to 30 degrees (40 percent DC 5261); or, 
* Nonunion of the tibia and fibula, with loose motion, requiring a brace (40 percent under DC 5262).
See 38 C.F.R. § 4.71a, DC 5055 (2016).

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted since July 1, 2016.  Specifically, at his VA examination in September 2016, the Veteran stated that he still experiences occasional pain and instability that limits his activities of daily living.  However, upon examination, his range of motion included flexion to 120 degrees and 0 degrees of extension with pain that does not cause functional limitations.  No evidence of ankylosis or pain on weight bearing or after repetitive testing was observed.  Moreover, there was no evidence of any tibia or fibula impairment.   

Therefore, while the Veteran's right knee has been characterized by some pain, weakness, and slight limitation of motion, his symptoms are not so severe such that a rating in excess of 30 percent is warranted for the period since July 1, 2016. 

Left Knee Disability

In this case, the Veteran's left knee disability has been assigned two separate 10 percent ratings for arthritis and instability under 38 C.F.R. § 4.71a, DCs 5010 and 5257, respectively.  

First, in order to warrant a rating in excess of 10 percent for the left knee based on instability or cartilage symptoms, the evidence must show:
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

Based on the evidence, the Board determines that a rating in excess of 10 percent is not warranted based on instability or cartilage symptoms.  Specifically, during a VA examination in October 2010, the Veteran reported intermittent left knee pain, and denied instability, effusion, locking, and episodes of dislocation or subluxation.  On examination, while there were signs of crepitus and pain, there was no evidence of joint instability or injury to the cartilage.  Similarly, at a VA examination in April 2015, the Veteran stated that his left knee "has become weaker, especially in the cold," and wears an elastic brace.  On examination there were no signs of joint instability, effusion, dislocation, subluxation, or locking.  Moreover, in a September 2016 VA examination, the examiner did not find any evidence of joint instability or injury to the semilunar cartilage that caused locking, pain, or effusion.  

As a result, given the lack of instability symptoms and injury to the cartilage, the Board concludes that a rating in excess of 10 percent based on instability or cartilage injury for the left knee is not warranted.  

Next, the Board considers whether a separate rating in excess of 10 percent is warranted for the Veteran's left knee disability based upon limitation of motion.  In order to warrant an increased rating based solely on limitation of motion or traumatic arthritis, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a (2016).

In this case, in an October 2010 VA examination, the Veteran reported intermittent pain that worsens with walking and activity.  The Veteran's left knee range of motion was flexion to 135 degrees and extension to 0 degrees with no evidence of pain on motion.  There was no ankylosis or loss of function following repetitive testing.  

In December 2012, the Veteran's VA treatment records did not report any signs of instability.  During an April 2015 VA examination, the Veteran indicated that he had left knee pain with increased pain during flare-ups and wears a brace.  His left knee range of motion was 120 degrees flexion and 0 degrees extension with pain on motion.  No loss of function was noted after repetitive testing.  Further, in a September 2016 VA examination, the Veteran reported pain at times with arthritis but no significant flare-ups.  His range of motion in the left knee was improved at 135 degrees flexion and 0 degrees extension with pain on motion.  There was no evidence of pain on weight bearing.  Moreover, the Veteran's pain, weakness, fatigability, and incoordination did not cause additional functional loss.  

Additionally, while the Veteran had a diagnosis of arthritis, there was no objective medical evidence that the Veteran had occasional incapacitating episodes during the entire period on appeal.  

Therefore, based on the evidence of record, the Board determines that a rating in excess of 10 percent rating is not warranted for the Veteran's left knee disability based upon instability and injury to the cartilage.  Moreover, the Board determines that a rating in excess of 10 percent rating is not warranted for traumatic arthritis or limitation of motion.  

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain and weakness in his left knee during motion and activity, it does not appear that his pain results in additional functional loss, and thus these complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

Consideration has been given to the Veteran's personal assertion that his bilateral knee disabilities are worse than the rating he currently receives.  Specifically, he reported that he has pain and instability which causes impairment with his activities of daily living.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his knee disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, pain and instability, and concludes that his symptoms are able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his knee disabilities, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, the Veteran does not assert and the record does not suggest that his service-connected disabilities render him unemployable.  As such, Rice is inapplicable in this case.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in January 2015 and August 2016 in order to obtain outstanding records and new VA examinations.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with VA examinations in April 2015 and September 2016. 

The Board recognizes that the examiners did not measure the Veteran's knee range of motion while weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, during the most recent September 2016 VA examination, the Veteran did not report any pain while weight-bearing.  Moreover, his range of motion was normal and he did not have any additional functional loss due to pain.  Therefore, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for a right knee disability based on instability or injury to the cartilage, prior to May 27, 2015 is denied.

A separate rating of 10 percent, but no more, for a right knee disability based on traumatic arthritis and/or limitation of motion, prior to May 27, 2015, is granted, subject to the laws and requirements governing the payment of monetary benefits.

A rating in excess of 30 percent for a right knee disability, status post total knee arthroplasty, since July 1, 2016, is denied.

A rating in excess of 10 percent for a left knee disability based on traumatic arthritis and/or limitation of motion is denied.

A rating in excess of 10 percent for a left knee disability based on instability or injury to the cartilage is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


